Title: To Thomas Jefferson from James McGurk, [28 October 1802]
From: McGurk, James
To: Jefferson, Thomas


          
            [28 Oct. 1802]
          
          I Beg for my life onley [as] Judge Cranch Coms home I know he has given Some Remarks in writeing But wee Doo not know what way he might Bend if he Was on the Spot I Should think I had afare Chanc for my Life I hope if his Should Bend Judg keltey would Bind 
          Can not the presedint of the united States grant this Requist to aman That will Bee put to Dath in the wrong without the Presidents mercey I never can bleive But you will if you Can by fare manes Save me till I get ancir from your own han which I Requist By the Bearor as I am now going to the Galos
          
            James McGurk
          
        